Citation Nr: 0518704	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to additional retroactive disability 
compensation, effective March 1, 1998, at the 100 percent 
rate ($2,163), which became effective December 1, 2001.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO determination, which 
awarded the veteran disability compensation, effective March 
1, 1998, at the 100 percent rate ($2,163) that became 
effective December 1, 2001.  The veteran appeals for 
additional retroactive disability compensation, effective 
March 1, 1998, based on his allegation that the RO failed to 
properly calculate his monthly entitlement.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO awarded the 
veteran a 70 percent disability rating for post-traumatic 
stress disorder (PTSD) and a total disability compensation 
rating based on individual unemployability due to service-
connected disability (TDIU), both effective February 13, 
1998; in an April 2002 letter, the RO notified the veteran of 
the retroactive award and of his monthly compensation 
payments that were effective beginning March 1, 1998.

2.  The veteran's award of retroactive disability 
compensation, which ranged from $1,964 in monthly 
compensation effective March 1, 1998 to $2,163 in monthly 
compensation effective December 1, 2001, was in accordance 
with specific rates of entitlement provided by statute and VA 
has no authority to revise them.


CONCLUSION OF LAW

The veteran is not entitled to payment of disability 
compensation at the monthly rate of $2,163 from March 1, 
1998.  38 U.S.C.A. §§ 101, 1110, 1114(j), 5111 (West 2002); 
38 C.F.R. §§ 3.4, 3.21, 3.31 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In this 
case, the RO has not provided the veteran notice of the VCAA.

The veteran argues that additional retroactive disability 
compensation, effective March 1, 1998, is warranted because 
the RO failed to properly calculate his monthly entitlement 
from that date.  The facts presented by the veteran are not 
in contention and the factual evidence is not dispositive in 
this case.  Instead, this case involves statutory 
interpretation.  Because the VCAA has no effect on claims 
when the question is limited to a matter of law, including 
statutory interpretation, the Board need not determine if VA 
met the duty to assist and duty to notify requirements of the 
VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000).  

II.  Merits of Claim

On February 13, 1998, the RO received the veteran's claim of 
service connection for PTSD.  In a September 1998 rating 
decision, the RO granted service connection and a 30 percent 
rating for PTSD.  The veteran appealed the rating assignment.  
In May 1999, the RO received the veteran's claim of TDIU.  In 
an April 2002 rating decision, the RO granted a 70 percent 
rating for PTSD and a TDIU, both effective February 13, 1998.  
In an April 2002 letter, the RO notified the veteran of the 
retroactive award and of his monthly compensation payments 
that were effective beginning March 1, 1998.  

The veteran's award of retroactive disability compensation 
was in the following monthly amounts, which were increased 
incrementally on various dates prescribed by law:  $1,964 
effective March 1, 1998; $1,989 effective December 1, 1998; 
$2,036 effective December 1, 1999; $2,107 effective December 
1, 2000; and $2,163 effective December 1, 2001.  

The veteran, through his representative, appealed the award 
of his retroactive monthly compensation.  The disagreement is 
with how these benefits were calculated in accordance with 38 
U.S.C.A. § 1114(j).  The veteran argues that he was being 
paid an incorrect amount of compensation.  He notes that 38 
U.S.C.A. § 1114(j) (West 2002) provided for a monthly 
compensation amount of $2,163.  He asserts that the "plain 
language" of the statute contemplates that the amount of 
compensation, which is to be paid to the veteran, is to be 
calculated "only if and while" the disability is rated as 
total.  He asserts that he was not rated as total until April 
2002.  In applying the statute to the facts of his case, he 
alleges that the statute provides for compensation at the 100 
percent rate (i.e., $2,163 monthly rate) payable each month 
from March 1, 1998, because he was rated as 100 percent 
disabled from that time, and not the increasing increments of 
monthly compensation as established by the RO.  He did not 
furnish any supporting authority for this interpretation of 
the law.

The term "compensation" means a monthly payment by the 
Secretary to a veteran because of service-connected 
disability.  See 38 U.S.C.A. § 101(13) (West 2002); 38 C.F.R. 
§ 3.4(a) (2004).  Disability compensation is payable to a 
veteran that is disabled as the result of a personal injury 
or disease, if the injury or disease was incurred or 
aggravated in the line of duty during qualifying military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.4(b).

The basic rates for monthly disability compensation, for 
disabilities rated between 10 and 100 percent disabling, are 
found at 38 U.S.C.A. §§ 1114(a)-(j).  These rates are updated 
annually, generally, as a direct result of congressional 
action.  VA is required to publish the annual changes enacted 
by Congress.  See 38 C.F.R. § 3.21 (2004) (providing that 
rates of compensation, dependency and indemnity compensation 
for surviving spouses and children, and section 306 and old-
law disability and death pension, are published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations).

For example, the most recent change in the monthly 
compensation amount was enacted with the passage of the 
Veterans' Compensation Cost-of-Living Adjustment Act of 2004 
(Act), Public Law 108-363.  The Act increased the rates of 
disability of compensation for veterans, as well as other 
forms of compensation, effective as of December 1, 2004.  
Section 2 of the Act specifically provided for the dollar 
amounts to be increased under 38 U.S.C.A. § 1114.  In 
February 2005, VA published regulations to implement the 
mandated increases.  See 70 Fed. Reg. 9135 (Feb. 24, 2005).  
The effective date for the change in compensation rates was 
December 1, 2004, as provided for by the Act.

This same procedure has been in effect, for purposes of this 
case, from at least March 1998 until the present.  Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability.  These changes are reflected at 
38 U.S.C.A. §§ 1114(a)-(j).  There is no discretion 
authorized to the Secretary as to the amount to be paid.  Nor 
is there any discretion as to when the effective date for any 
increase in payments is authorized.

In this case, the RO granted a 70 percent rating for PTSD and 
a TDIU (i.e., total rating), both effective February 13, 
1998, which is the date of the veteran's original claim of 
service connection for PTSD.  VA regulations require that any 
payment for disability compensation, based on an original 
award, begin on the first day of the calendar month following 
the month in which the award became effective.  See 38 
U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2004).  The 
veteran's disability compensation was established as payable 
from March 1, 1998, at the rate established by Congress at 
that time for a 100 percent rating under 38 U.S.C.A. § 
1114(j).  The April 2002 RO letter informed the veteran of 
the specific dates of increases, which occurred on an annual 
basis due to cost-of-living adjustments, and the new monthly 
amounts payable for the period from March 1, 1998 to December 
1, 2001, when the $2,163 monthly amount became effective.

As noted above, Congress establishes the monthly amount of 
disability compensation, and VA publishes the amount on an 
annual basis.  VA has no discretion to alter the amount paid 
or the effective date when a particular amount will be paid.  
The veteran's entitlement to specific amounts of monthly 
disability compensation is as established in the April 2002 
letter, wherein the RO notified the veteran that he would be 
paid the amounts that he would have received had he been 
rated 100 percent disabled at the time he filed his claim for 
service connection for PTSD on February 13, 1998 and in 
succeeding years, as specified by the versions of 38 U.S.C.A. 
§ 1114(j) in effect at the time the payments would have been 
made.  The first date of entitlement to the $2,163 monthly 
payment is from December 1, 2001.  Accordingly, there is no 
legal basis to grant the veteran's current claim and pay the 
$2,163 per month from March 1, 1998.  He has been paid at the 
100 percent rate "if and while the disability is rated as 
total" from March 1, 1998, just not at the rate that the 
veteran desires.  

The veteran, through his representative, does not argue that 
the monthly compensation amounts since March 1, 1998, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect.  
Rather, his argument is simply that the monthly compensation 
amount of $2,163, which became effective on December 1, 2001 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to March 1, 1998.  He argues that the plain 
language of 38 U.S.C.A. § 1114(j) requires that he should be 
paid at the dollar amount written into the version of the 
statute in effect at the time of the RO's decision to grant 
the 100 percent disability rating.  

This argument is devoid of merit and has no basis in statute 
or established case law.  It is noteworthy that the veteran's 
representative has previously advocated a similar position in 
a case where retroactive special monthly compensation 
benefits were awarded on the basis of clear and unmistakable 
error.  This argument has been specifically considered and 
completely rejected by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), which held that such 
an argument "would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by a [clear and 
unmistakable error] in real, rather than nominal, dollars.  
This argument fails because § 1114 does not address the issue 
of retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran was awarded past-due benefits based 
on clear and unmistakable error in a prior rating decision.  
The veteran in Sandstrom argued that VA had erroneously 
calculated the rate of his retroactive benefits during the 
time period in question (from 1969 to 1996) by applying the 
monthly rate in effect for 1969, then increasing the monthly 
amount due by the amount authorized by statute during that 
time period.  The veteran in Sandstrom asserted that the 
amount should have been calculated according to the 1996 
rate, so that the 1996 correction would have had the "same 
effect," pursuant to 38 U.S.C.A. § 5109A and 38 C.F.R. § 
3.105(a), as if the decision had been made in 1969.  The 
Federal Circuit rejected these arguments and held that VA's 
decision to pay in nominal dollars was legally correct.  The 
Board finds that the instant case falls squarely within the 
holding of the Federal Circuit in Sandstrom.  The veteran's 
representative - the same attorney who had argued the 
veteran's position before the Federal Circuit in Sandstrom - 
has not argued otherwise.

The veteran argues for a benefit that is not permitted under 
the law.  He has cited to no authority to support his 
contentions other than his own conclusion as to how the 
statute should be interpreted.  There is no legal merit to 
his argument and his claim must therefore denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is 
dispositive, the claim should be denied on the basis of the 
absence of legal merit).  In short, the veteran is not 
entitled to payment of compensation at the monthly rate of 
$2,163 from March 1, 1998.  38 U.S.C.A. § 1114(j) (West 
2002); 38 C.F.R. § 3.21 (2004).  

The Board notes that it is bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the veteran.  Thus, the appeal is denied.


ORDER

Entitlement to payment of disability compensation at the 
monthly rate of $2,163, effective March 1, 1998, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


